

EXHIBIT 10.1
AGREEMENT AND COMPLETE AND
 
FULL GENERAL RELEASE
 
Kenneth M. Wallace (“Executive”) and Applied Energetics, Inc., (the “Company”),
have agreed to conclude their employment relationship.  The parties have agreed
that, based upon Executive’s past service to Company and the parties’ mutual
desire to amicably conclude the employment relationship, that Executive and
Company enter into this Agreement and Complete and Full General Release
(“Agreement”).  In consideration of the sum to be paid and other promises set
out in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties agree to the
following terms (capitalized terms used herein and not otherwise defined herein
shall have the same meanings as ascribed to such terms in the Employment
Agreement entered into on October 26, 2007 by and between the Company and the
Executive, as amended (the “Employment Agreement”)):
1.           Conclusion of Employment.  Executive’s employment by Company will
terminate on September 1, 2009 (“Separation Date”).  Executive hereby terminates
his position as Chief Financial Officer and Secretary (a reporting a person and
a named executive officer with respect to the Company under the federal
securities laws) and any other positions he holds with the Company or any
subsidiary of the Company.  Executive and the Company hereby waive any and all
rights to receive notice of termination of Executive’s employment under the
Employment Agreement.
 
2.           Payment Upon Separation; Consideration for Executive’s
Agreements.  Assuming the Executive does not revoke this Agreement within the
revocation period set forth in Paragraph 6, below, in consideration for
executing this Agreement and complying with its terms, Executive will receive as
severance payments from the Company pursuant to Section 5.4.2 of the Employment
Agreement (i) $29,000 upon the expiration of the revocation period set forth in
Section 6, (ii) four (4) monthly payments of $28,125 per month commencing on the
first Company pay date subsequent to the expiration of the revocation period and
(iii) provide to the Executive, payment in full of all accrued vacation pay and
personal time off allowances in accordance with the Company’s existing policies
(in each case, subject to Section 8 of this Agreement).  In addition, the
Company shall pay to the Executive a lump sum of $7,682.35 as reimbursement for
health and medical insurance premiums for the six month period following the
Separation Date.  The Executive shall be entitled to exercise any stock options
held by the Executive on a “cashless” basis at any time such options are
exercisable pursuant to their terms.
 
The Company shall provide to Executive the actual electronic equipment used by
Executive including computer, printer, phone and other items (a total value of
less than one thousand dollars).


3.           Health Insurance Transitional Support.  Company will comply with
its obligations and provide all required notices to Executive of Executive’s
rights under the Consolidated Omnibus Budget Reconciliation Act ("COBRA").
 
4.           Confidentiality.  Executive agrees to keep the terms of this
Agreement strictly confidential.  Executive may only disclose the information in
this Agreement to Executive’s immediate family, attorney(s) and/or tax
advisor(s) unless ordered to do so by a duly authorized subpoena issued by an
appropriate agency or court of law.
 
5.           Confidential Information; Non-solicitation; Non-disparagement and
Cooperation.   Executive acknowledges, agrees and reaffirms that he remains
bound by the provisions of Sections 7 and 8 of the Employment Agreement, which
sections are incorporated herein and remain in full force and effect.  The
Executive agrees that he will not, directly or indirectly, disparage the
commercial, business, professional or financial representation of the Company or
its current, former or future officers, directors, employees or agents.
 
6.           Waiver of Claims.  Executive, individually and on behalf of
Executive’s estate, heirs, personal representatives, and assigns hereby release,
remise and forever discharge the Company of and from any and all actions, causes
of action, claims, debts, dues, accounts, accountings, losses, liabilities,
contracts, commitments, rights, obligations, damages, costs and expenses,
including without limitation litigation expenses and attorneys fees, of any
nature whatsoever, whether known or unknown, liquidated or contingent, whether
now existing or hereafter arising, (each individually a “Claim” and all of the
foregoing collectively called “Claims”), which Executive had, now has, or may in
the future have, including without limitation any Claims: (a) for libel,
slander, defamation, or tortuous interference with actual or prospective
business or contractual relations, which are based in whole or in part on any
facts, circumstances or events which are now existing or which occurred on or
prior to the date hereof, or (b) for breach of contract, wrongful discharge,
non-payment of wages or other sums with the sole exception of Claims arising
under the express provisions of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 

Except as expressly provided to the contrary in the first paragraph of this
Section 6, the Claims and rights being released in this section include, but are
not limited to: all Claims and rights arising from or in connection with any
agreement of any kind Executive may have had with Company, or in connection with
Executive’s status or separation of employment from Company; all Claims and
rights for wrongful discharge (whether in common law or pursuant to the Arizona
Employment Protection Act), breach of contract, either express or implied,
emotional distress, back pay, front pay, benefits, fraud, or misrepresentation;
all Claims and rights, if any, arising under the Civil Rights Acts of 1964 and
1991, as amended, (which prohibits the discrimination in employment based on
race, color, national origin, religion or sex), the Americans with Disabilities
Act (ADA), as amended (which prohibits discrimination in employment based on
disability), the Age Discrimination in Employment Act (ADEA), as amended (which
prohibits age discrimination in employment), the Employee Retirement Income Act
of 1974 (ERISA), as amended, all other wage and hour/wage payment statutes and
laws, the Arizona Civil Rights Act and all similar state or local fair
employment practices statutes and laws, and the Health Insurance Portability and
Accountability Act (HIPPA), to the extent such statutes and laws may be
applicable; and, any and all other Claims or rights whether arising under
federal, state, or local law, rule, regulation, constitution, ordinance or
public policy.


Executive acknowledges that the Executive is waiving any rights Executive may
have under the Age Discrimination in Employment Act, that Executive was advised
to review this Agreement with Executive’s legal counsel before signing the
Agreement, that Executive has been advised to carefully read the provisions of
this release, that Executive understands its contents, that Executive has twenty
one (21) days from the date Executive received a copy of this release to
consider entering into this release and accepting the payments provided for
herein, and that if Executive signs and returns this release before the end of
the 21-day period, Executive will have voluntarily waived Executive’s right to
consider this release for the full twenty one (21) days.


Executive acknowledges that Executive may revoke this release within seven (7)
days of Executive’s execution of this Agreement by submitting written notice of
Executive’s revocation of this release and of this Agreement to the Chief
Operations Officer of the Company.  Executive also understands that this release
and Agreement shall not become effective or enforceable until the expiration of
that 7-day period without Executive having given such notice.  If Executive
gives such notice of revocation, then this Agreement will be null and void and
of no further force and effect.


Executive agrees that if any provision of this release is or shall be declared
invalid or unenforceable by a court of competent jurisdiction, then such
provision will be modified only to the extent necessary to cure such invalidity
and with a view to enforcing the parties’ intention as set forth in this release
to the extent permissible and the remaining provisions of this release shall not
be affected thereby and shall remain in full force and effect.


7.           No Wronging by Company.  Executive acknowledges and understands
that by offering and/or executing this Agreement, Company does not admit, and
indeed expressly denies, that Company, its employees, managers, agents,
directors and officers have done anything improper or violated any law.  The
signing of this Agreement is not an admission of liability or wrongdoing by
Company, its employees, managers, agents, directors or officers.
 
8.           Taxes.  Company will withhold all appropriate taxes and issue to
Executive an IRS Tax Form W-2.  The parties acknowledge, however, that there may
be tax consequences for Executive in excess of the amounts withheld from the
consideration described in Paragraph 2 of this Agreement.  It is expressly
understood that Executive is responsible for all taxes which Executive may owe
as a result of Executive receiving the consideration under this
Agreement.  Executive expressly understands that if Executive or Executive’s
family owe taxes, or additional taxes, at any time as a result of the impact of
this Agreement, that Executive alone is responsible for making those payments
and that Executive will not seek additional sums from Company to make those
payments.  Similarly, if Executive seeks to recover certain portions of or all
of the withheld amounts from the appropriate taxation authorities, such a
recovery would be a private matter between Executive and the appropriate
government agency or agencies.  Company will not provide Executive with, nor
will Executive ask for, any additional funds to offset the amount paid or owed
in taxes, accrued interest, penalties or for attorneys fees which Executive may
incur in resolving Executive’s claims with any government agency or agencies or
courts of law.
 
9.           Executive’s Coverage Under Directors and Officers Liability
Policy.  The conclusion of Executive’s employment with Company does not affect
Executive’s coverage under Company’s Directors and Officers Liability Policy for
acts or omissions by Executive which occurred in the course of Executive’s
performance of Executive’s duties and responsibilities on behalf of
Company.  Executive will not have coverage under Company’s Directors and
Officers Liability Policy for services, acts or omissions to act by Executive
subsequent to the Separation Date.
 
10.         Complete Interpretation.  The terms contained in this Agreement are
the only terms agreed upon by Executive and Company.  Notwithstanding any other
statements, all benefits which Executive had as a result of Executive’s
employment, and which are not expressly listed in this Agreement, terminate in
accordance with Company’s benefit contracts, but in no case later than the end
of the revocation period referred to in Section 6.  It is the express intent of
the parties that this Agreement fully integrates and expressly replaces any
other terms (other than sections 7 and 8 of the Employment Agreement which
sections are incorporated herein and remain in full force and effect),
conditions, conversations, discussions, or any other issues which were discussed
regarding Executive’s employment at Company, or for any and all reasons based on
conduct which has occurred through the date of executing this Agreement.  With
the exception of the Confidentiality and Assignment Acknowledgement and
Agreement signed by Executive while employed by Company and Sections 7 and 8 of
the Employment Agreement (which sections are incorporated herein and remain in
full force and effect), any other conversations, promises or conditions which do
not appear in this document are waived or rejected by agreement of Executive and
Company.
 
 
 

--------------------------------------------------------------------------------

 

11.         Interpretation and Enforcement.  Because Executive has been advised
to seek counsel prior to signing this Agreement, the parties agree that the
general rule that the document shall be interpreted against the party that
drafted it shall not apply to any subsequent issue of interpretation.  In the
event a dispute arises over the terms of this Agreement, both Executive and
Company are equal without regard to who authored this document.  All claims,
disputes or issues of interpretation which arise, or may arise, out of this
Agreement shall be resolved by an Arbitrator under the American Arbitration
Association’s Rules and Procedures for Employment Cases.  The Arbitrator shall
have the power to order appropriate remedies for any proven breaches of this
Agreement.  However, each side shall bear its own attorneys fees.  The decision
and award of any Arbitrator shall be final and binding.  The Parties agree to
keep any Decision and Award confidential.
 
12.         Counterparts.  This Agreement may be signed in separate
counterparts.
 
13.         Signatures
 
  /s/ Kenneth M. Wallace
         
Kenneth M. Wallace
 
Date:  September 1, 2009
     
  /s/ Joseph C. Hayden
         
Applied Energetics, Inc.
 
Date:  September 1, 2009
     
By:
Joseph Hayden, COO
 
 
       
Authorized Agent of Company
   


 
 

--------------------------------------------------------------------------------

 